539 So.2d 44 (1989)
Anthony AKINS, et al.
v.
PARISH OF JEFFERSON, et al.
COLONIAL LLOYDS INSURANCE COMPANY
v.
BOARD OF COMMISSIONERS, et al.
Edward and Brenda TUCKERSON, et al.
v.
BOARD OF COMMISSIONERS et al.
Nathan WINESBERRY, et al.
v.
BOARD OF COMMISSIONERS, et al.
Lorine WEATHERSPOON, et al.
v.
BOARD OF COMMISSIONERS, et al.
No. 88-CC-1755.
Supreme Court of Louisiana.
February 24, 1989.
PER CURIAM.
Rehearing granted in part.
In our original order, 533 So.2d 970, we erred in maintaining the exception of prescription in the Weatherspoon case. The venue provided in La.R.S. 13:5104 B for suits against a political subdivision is mandatory. Because suit was filed in a parish of improper venue as to some defendants in the Weatherspoon case, prescription was not interrupted by the suit until each of those defendants was served. La. C.C. art. 3462. However, because venue was proper as to other defendants who were solidary obligors, prescription was interrupted as to all solidary obligors by the timely filing of suit in Orleans Parish. La. C.C. arts. 1799 and 3503.
Accordingly, the judgments of the lower courts overruling the exception of prescription are reinstated, but the Weatherspoon case is transferred to Jefferson Parish. La.C.C.P. art. 121. Otherwise, the application for rehearing is denied.